           Case 1:17-cv-08493-LAP Document 384 Filed 02/06/19 Page 1 of 2


                                                               One Embarcadero Center, Twenty-Second Floor
                                                                        San Francisco, California 94111-3711
                                                                                 Telephone: (415) 392-1960
                                                                                  Facsimile: (415) 392-0827


                                                                                             Zachary J. Alinder
                                                                                        zalinder@sideman.com
                                                                                               (415) 733-3952



                                         February 5, 2019

VIA ECF


 The Honorable Loretta A. Preska
 United States District Court
 Southern District of New York
 500 Pearl Street
 New York, New York 10007

                 Re:   Lopez v. Zazzle, Inc., Case No. 1:17-cv-08493-LAP

Dear Judge Preska:

       We represent Defendant Shopify (USA) Inc. (“Shopify USA”), specially appearing, in
the above-captioned Action. We write to request that the Court terminate Shopify USA’s
Motion to Dismiss the Third Amended Complaint (Dkt. No. 114) as moot in light of Shopify
USA’s later-filed Motion to Dismiss the Fourth Amended Complaint (Dkt. No. 228; see also Dkt
Nos. 229-232 & Dkt No. 248), which is currently pending before the Court.

                                          Respectfully submitted,

                                                       /s/ Zachary J. Alinder
                                                Zachary J. Alinder (Admitted Pro Hac Vice)
                                                SIDEMAN & BANCROFT LLP
                                                Attorneys Specially Appearing for
                                                Defendant SHOPIFY (USA) INC.

cc:      All Counsel of Record (via ECF)
         Plaintiff Robert G. Lopez, pro se (via email and U.S. Mail)
9807-2\3888512
        Case 1:17-cv-08493-LAP Document 384 Filed 02/06/19 Page 2 of 2




                                CERTIFICATE OF SERVICE

       I, Zachary J. Alinder, hereby certify that, on February 5, 2019, I caused the foregoing

document to be served on all counsel of record via the Court’s CM/ECF system, and to Plaintiff

Robert G. Lopez, pro se, via U.S. mail at 230 Clinton Street, Apt. #11C, New York, New York,

10002, (917) 868-1698, with a copy via email to lesclothing@gmail.com.



Respectfully submitted,

DATED: February 6, 2019

                                         By: /s/ Zachary J. Alinder
                                             Zachary J. Alinder (Admitted Pro Hac Vice)

                                               SIDEMAN & BANCROFT LLP
                                               One Embarcadero Center, Twenty-Second Floor
                                               San Francisco, California 94111-3711
                                               Telephone: (415) 392-1960
                                               Facsimile:    (415) 392-0827
                                               Email: zalinder@sideman.com

                                               Attorneys Specially Appearing for Defendant
                                               Shopify (USA) Inc.
